   Case: 3:20-cv-01767-DAP Doc #: 7 Filed: 08/18/20 1 of 2. PageID #: 5




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO


BRANDON M. TWAREK,                             )       CASE NO. 3: 20 CV 1767
                                               )
                Petitioner,                    )       JUDGE DAN AARON POLSTER
                                               )
         v.                                    )
                                               )
WARDEN GEORGE FREDERICK,                       )       MEMORANDUM OF OPINION
                                               )       AND ORDER
                Respondent.                    )


        Pro se Petitioner, an Ohio prisoner, has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging his 2015 conviction on aggravated murder in the Erie

County Court of Common Pleas. (Doc. No. 1.)

        Pursuant to Rule 4 of the Rules Governing Habeas Corpus Cases under § 2254, a federal

district court is required to examine a habeas corpus petition and determine whether “it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

the district court.” If so, the district court must summarily dismiss the petition. See Rule 4;

Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the duty to “screen out”

petitions that lack merit on their face).

        The Court finds that the Petition must be dismissed. An application for a writ of habeas

corpus under § 2254 may not be granted unless it appears that the petitioner has exhausted all

“remedies available in the courts of the State.” 28 U.S.C. § 2254(b); Hannah v. Conley, 49 F.3d

1193, 1196 (6th Cir. 1995) (per curiam).

        The Petition on its face indicates that Petitioner has not raised any of the grounds he
   Case: 3:20-cv-01767-DAP Doc #: 7 Filed: 08/18/20 2 of 2. PageID #: 6




seeks to assert in the state appellate courts. In that the Petition on its face indicates he has not

exhausted his claims, his Petition is premature. The Petition is therefore dismissed pursuant to

Rule 4 of the Rules Governing Section 2254 Cases without prejudice to re-filing after the claims

asserted have been fully exhausted. Petitioner’s motion to proceed in forma pauperis (Doc. No.

3) is denied as moot.

        The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith and that there is no basis upon which to issue a

certificate of appealability.

        IT IS SO ORDERED.



                                                s/Dan Aaron Polster Aug. 18, 2020
                                               DAN AARON POLSTER
                                               UNITED STATES DISTRICT JUDGE




                                                 -2-
